Citation Nr: 0704608	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-33 846	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO in St. 
Petersburg, Florida.

To support his claims, the veteran testified at a hearing at 
the RO in October 2006 before the undersigned Veterans Law 
Judge (VLJ) of the Board.

The Board will decide the claims for bilateral hearing loss 
and tinnitus.  Whereas, regrettably, the claim for hepatitis 
C needs to be further developed, so that claim is being 
remanded to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The results of current audiometric testing confirm the 
veteran has a bilateral sensorineural hearing loss severe 
enough to meet VA's standards for it to be considered a 
disability for compensation purposes.

2.  The medical opinions on file link the veteran's current 
bilateral hearing loss and tinnitus to acoustic trauma he 
sustained while in the military.




CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

2.  The veteran's tinnitus was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing VA regulations impose obligations on VA to 
provide claimants with notice and assistance in developing 
their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The Board is granting the veteran's claims of service 
connection for bilateral hearing loss and tinnitus, so any 
concerns about whether there has been compliance with the 
notice and duty to assist provisions of the VCAA are 
inconsequential.  That is to say, even if, for the sake of 
argument, there has not been compliance with the VCAA, this 
is at most harmless error since he is receiving the requested 
benefits regardless.  Cf. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").




Service Connection
Bilateral Hearing Loss and Tinnitus

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing service, was aggravated 
thereby.  38U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and 
(3) medical evidence of a nexus, or link, between the current 
disability and the 
in-service disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In this case, a hearing loss under 38 C.F.R. § 3.385 is not 
shown during service (due to fire-related, partially missing 
service medical records), or for many years after service.  
But in Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993), it 
was held that "38 C.F.R. §3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  "[W]here the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, 


the record must include evidence of exposure to disease or 
injury in service that would adversely affect the auditory 
system and post-service test results meeting the criteria of 
38 C.F.R. § 3.385.  VA rating authorities must evaluate 
available testimony, clinical data, diagnoses, and any 
medical opinions relevant to the issue.  See 38 C.F.R. § 
3.303."  Hensley, Id.

As alluded to, unfortunately, the veteran's complete service 
medical records, with the exception of the report of his 
separation examination, are not currently on file, despite 
attempts by the RO to obtain this evidence.  Correspondence 
between the RO and the National Personnel Records Center 
(NPRC), a military records repository, shows the NPRC 
conducted a search for his service medical records from his 
period of active duty but, unfortunately, were unable to 
locate them and indicated they were fire-related.

When, as here, the service medical records cannot be located, 
through no fault of the veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for 
its decision and to carefully consider applying the benefit-
of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  In any event, in this particular case 
at hand, the claims at issue are being granted, thereby 
eradicating any significance of this missing evidence.

The veteran has testified that he sustained acoustic trauma 
during service.  But even if he did, as a layman, he is not 
competent to render a medical opinion concerning the etiology 
of any current hearing loss or tinnitus.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

According to his DD Form 214, the veteran's most significant 
duty assignment was with the HV Mortar Company, 351 Division.  
So his responsibilities in this Division were consistent with 
exposure to loud noise - as he alleges.  Hence, acoustic 
trauma in service is conceded with resolution of all 
reasonable doubt in his favor concerning whether this 
occurred.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



The veteran unquestionably now has bilateral hearing loss by 
VA standards and also is currently diagnosed with tinnitus.  
This is confirmed by the diagnoses as well as the 
audiological evaluation results from the August 2003 ear 
disease and the August 2003 audiological VA examinations.  
Thus, he clearly meets the threshold minimum requirements of 
§ 3.385 for his bilateral hearing loss to be considered an 
actual "disability," i.e., he has sufficient hearing loss.

So the determinative question is whether there also is 
medical evidence etiologically linking the veteran's current 
bilateral hearing loss and tinnitus to his military service, 
and in particular, to acoustic trauma sustained during 
service.  During the August 2003 VA audiological examination, 
the veteran reported that he first noticed hearing loss and 
tinnitus in the late 1950's.  He stated that during service 
he worked as a jeep driver for his captain and he drove from 
post to post firing mortars.  He denied the use of any 
hearing protection.  He echoed his contentions during the 
August 2003 VA ear disease examination.  Both VA examiners 
determined the veteran's bilateral hearing loss and tinnitus 
were more likely than not related to his history of noise 
exposure while serving in the Army from 1951 to 1953.  In 
these opinions, the VA examiner's accepted the reported 
bilateral hearing loss and accounts of tinnitus in service as 
credible.  The history reported by the veteran on examination 
is not contradicted by the record, therefore, the examiner's 
opinions are competent evidence.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  

The only medical opinions on file are favorable to the 
veteran's claims since they link his current bilateral 
hearing loss and tinnitus to exposure to acoustic trauma in 
service.  Accordingly, service connection is warranted for 
his bilateral hearing loss and tinnitus, especially if all 
reasonable doubt concerning its origin is resolved in his 
favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

With regard to the claim for service connection for hepatitis 
C, the record reflects that the veteran's service medical 
records, with the exception of his separation examination, 
are unavailable.  That notwithstanding, the record includes a 
post-service opinion suggesting some nexus between hepatitis 
C and either his military service or alleged events that may 
have occurred coincident with it.

A January 2003 VA examiner, L. J. Jeffers, M.D., noted that 
he had treated the veteran for the past 5 years and in 1989 
the veteran was first diagnosed with chronic hepatitis C and 
as a result he developed cirrhosis of the liver.  The 
examiner explained that the veteran suffered from near-
constant debilitating symptoms such as fatigue, nausea, 
vomiting, right upper quadrant pain, arthralgia, occasional 
night sweats and fever.  He indicated the veteran was totally 
disabled due to these symptoms.  He explained that the 
veteran served in the United States Army from 1950 to 1952 
and opined that it was more than likely he acquired hepatitis 
C during his active service.  

During his October 2006 hearing, the veteran testified that 
while in service he sustained an injury to his right thumb 
which required stitching.  Subsequently the injury became 
infected and required cleaning, but he did not recall the 
specifics.  After his release from service he was always 
tired.  He denied ever having a blood transfusion, the use of 
any illegal drugs, or receiving shots by anyone other than 
medical personnel.  He reported that the only time he 
suffered a wound and exposed his blood to other contaminants 
was when he injured his right thumb during service.  

The VA opinion from Dr. Jeffers does not have an evidentiary 
basis to support it inasmuch as there is no indication the 
veteran was exposed to contaminated blood during service.  
But this may be the result of his missing service medical 
records.  But Dr. Jeffers also did not discuss the rationale 
of the opinion.  So a VA medical examination and opinion, 
based on consideration of documented history, would be 
helpful in resolving the claim on appeal for service 
connection for hepatitis C.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Arrange for the veteran to undergo a 
VA hepatic (liver) examination, at an 
appropriate VA medical facility.  The 
entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

The physician should clearly indicate 
whether the veteran has hepatitis C.  If 
so, the physician should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) this condition 
is medically related to the veteran's 
active military service.  In providing 
the requested opinion, the examiner 
should address the significance, if any, 
of the opinion set forth in the January 
2003 statement from Dr. Jeffers.

2.  If the veteran fails to report to 
any scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the veteran by the pertinent VA 
medical facility.

3.  Then readjudicate the veteran's 
claim for hepatitis C in light of the 
additional evidence obtained.  If it is 
not granted to his satisfaction, send 
him and his representative another 
supplemental statement of the case and 
give them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


